Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

		In the claims:
			In claim 28, line 1, delete “27” and insert therefore - - 21 - -.

			In claim 39, line 1, delete “38” and insert therefore - - 31 - -.

	The above amendment was needed to correct an obvious typographical error to correct claim dependency where claim 27 was canceled and placed in claim 21, therefore it was obvious that claim 28 should now depend from claim 21 and not canceled claim 27; and the same is true of claim 38 which was placed into claim 31 and therefore claim 39 should now depend from claim 31.  
	With respect to the double patenting rejection, such is now overcome since claim 27 was placed into independent claim 21 and therefore claim 21 and since claim 27 was not rejected under double patenting, claim 21 no longer is rejected under double patenting, and this rejection has been dropped.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH